Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 02/19/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher D. Gram on 04/13/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 23, 37, 38 and 42 have been replaced with the following amended claims:

Claim 23. (Currently amended) A fusion polypeptide comprising: a first targeting moiety comprising epidermal growth factor (EGF); a second targeting moiety comprising a ligand of urokinase receptor (uPAR); and a Pseudomonas exotoxin domain comprising: the first 362 amino acids of the Pseudomonas exotoxin (SEQ ID NO: 66); the following amino acid substitutions: R63A, Q82S, R182G, R217A, R240A, R263A, E298S, and K340S; and wherein the terminal arginine residue is replaced by a lysine and the terminal lysine residue is removed so the terminal amino acids have [[a]] the sequence KDEL (SEQ ID NO: 70).

Pseudomonas exotoxin domain are linked together by an amino acid linker having [[a]] the sequence EASGGPE (SEQ ID NO: 72).

Claim 38. (Currently amended) A fusion polypeptide comprising: a human epidermal growth factor polypeptide; at least a portion of urokinase-type plasminogen activator (uPA); and a deimmunized and genetically modified Pseudomonas exotoxin comprising: a terminal arginine residue replaced by a lysine; a terminal lysine residue is removed, wherein the terminal amino acids have [[a]] the sequence KDEL (SEQ ID NO: 70); only contains the first 362 amino acids of the Pseudomonas exotoxin polypeptide (SEQ ID NO: 66); and the following amino acid substitutions to SEQ ID NO:66: R63A, Q82S, R182G, R217A, R240A, R263A, E298S, and K340S.

Claim 42. (Currently amended) The fusion polypeptide of claim 38, wherein the at least a portion of uPA and the deimmunized and genetically modified Pseudomonas exotoxin are linked together by an amino acid linker having [[a]] the sequence EASGGPE (SEQ ID NO: 72).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
6.	Claims 23, 25-26, 31-32, 37-39 and 41-42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-29, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 27-29 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
7.	Claims 23, 25-29, 31-32, 37-39 and 41-42 have been allowed.

8.	Claims 23, 25-29, 31-32, 37-39 and 41-42 have been renumbered as claims 1-13 respectively.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642